UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
)
CENTRAL OI-HO FAIR HOUSING )
ASSOCIATION, INC., et al., )
)
Plaintifi`s, )
) No. 2:16-cv-00607
vs. )
) Chief Judge: Edmund A. Sargus, Jr.
METRO DEVELOPMENT LLC, et al., ) Magistrate Judge: Kirnberly J olson
Defendants. )
)
)

 

JUDGMENT OF DISMISSAL

The claims of Plaintifi`s Miami Valley Fair Housing Center, Inc. and Central Ohio Fair
Housing Association (collectively, “Plaintiffs”) against Defendants Metro Developrnent, LLC;
Integrated Partners Development Company, LLC; Oxford Circle Developrnent, LLC; Triangle
Properties Development, LLC; Ardent Property Management, Inc.; Albany Landings, LLC; Four
Pointe, LLC; Northpark Place, LLC; Remington Woods, LLC; The Monroe House, LLC; The
Residences at Central Park, LLC; The Woods at Perry Lane, LLC; and Winchester Park, LLC
(collectively, “ Metro Defendants”)', are hereby resolved as follows:

WHEREAS, on June 24, 2016, Plaintiffs brought a lawsuit alleging the Metro Defendants
have engaged in a pattern and practice of discrimination against people With disabilities by
designing and/or constructing multifamily dwellings and common- and public-use areas
associated with those dwellings in such a manner as to deny people with disabilities full access

to, and the use of, these facilities in violation of the Fair Housing Amendments Act (“FHAA”),

 

l The Plaintiffs and Metro Defendants are referred to collectively as Parties and any one of those Parties as

Parcy.

42 U.S.C. §§ 3604(£)(1), (1)(2), and (f)(3)(C) at Albany Landings, Four Pointe, Northpark Place,
Remington Woods, Monroe House, Residences at Central Park, Woods at Peny Lane, and
Winchester Park (the “Properties”).

WHEREAS, the Metro Defendants deny that they have violated the FHAA or have
engaged in any pattern or practice of discriminatory conduct

Pursuant to the agreement of the Parties, the Parties state, acknowledge and are
irrevocably bound as follows:

l. The Metro Defendants developed and constructed the Properties by retaining
architects and civil engineers licensed by the State of Ohio. These state licensed professionals
created building plans for the construction of the Properties.

2. Upon the completion of the building plans, the Metro Defendants submitted
building plans for seven of the eight Properties to the City of Columbus and for the other
Property to the City of Gahanna (collectively, the “Cities”).

3. For each of those seven Properties (“Columbus Properties”), the City of
Columbus issued a building permit stating that, in part, the building was designed “in compliance
with...ANSl All7.l.” For the Property in the City of Gahanna, the building plan approval
stated that the building plans for the Property had been reviewed under All7.l and “[t]hese
plans have been reviewed for compliance with the building and construction codes adopted by
this jurisdiction which includes a review for compliance with the Americans with Disabilities
Act Accessibility Guidelines (“ADAAG”) and/or the Fair Housing Accessibility Guidelines
(“FHAG”).”

4. Once the Metro Defendants obtained building permits based upon building plans

approved by the Cities, subcontractors began constructing the Properties. During constmction,

inspectors from the Cities periodically inspected the as-built conditions of the Properties
throughout the different stages of construction to ensure that the Properties were being
constructed in accordance with the approved plans.

5. Upon completion of construction, the Cities conducted a final inspection of the
Properties. Once approval was achieved, the City of Columbus issued a certificate of occupancy
stating, in part, that the as-built construction was built in “cornpliance with...ANSI All7.l.”
Similarly, once approval was achieved, the City of` Gahanna issued a certificate of occupancy
stating that the buildings “conform[ed] to the applicable provisions of the 2011 Edition of the
OBC,” which incorporates provisions of ANSI Al 17.

6. Plaintiffs sought to ensure equal opportunity for all people with disabilities;
promote equal housing opportunities for people with disabilities; to aid home seekers with
disabilities and housing industry groups; provide assistance to disabled victims of discrimination
through investigation and litigation of FHAA violations; and eliminate housing inequities for all
people with disabilities through enforcement actions.

7. The interests of anyone injured and/or damaged due to alleged violations of the
FI-IAA at the Properties are aligned with the Plaintiffs, and Plaintiffs’ interests are aligned with,
include, and overlap with the public interest in fair housing as defined, interpreted, and used in
Spann v. Colorzz'al Vz'llage, Inc. 899 F.2d 24, 31 (D.C. Cir. 1990). As such, at all times during the
litigation, Plaintiffs have been acting as private attorneys general in a representative capacity for
people who have been injured and/or damaged by alleged violations of the FHAA by the Metro
Defendants at the Properties directly identified in the First Amended Complaint and indirectly

identified in the relief sought by the First Amended Complaint.

8. The Metro Defendants have denied, and continue to deny, the allegations in the
First Amended Complaint, contending that the Properties are reasonably accessible to all
disabled persons. In fact, in addition to each of the Properties completing the building plan and
construction inspection process, the Metro Defendants retained accessibility consultants Paul
Sheriff and Mark Wales who both independently expressed opinions that the Properties were
reasonably accessible to disabled persons.

9. To the extent there were deficiencies in compliance with federal, state, or local
laws at the Properties, which the Metro Defendants deny, the Metro Defendants deny there was
any intent to avoid the requirements of federal, state, or local laws and at the time of resolution
Plaintiff`s did not anticipate pursuing punitive damages claims against the Metro Defendants.

10. Plaintiff`s and the Metro Defendants engaged nationally-known accessibility
consultants with experience in addressing accessibility issues.

11. Plaintiffs and the Metro Defendants engaged in arm’s length negotiations over
accessibility regarding the Properties. T he Metro Defendants, although under no obligation to do
so, may make improvements to the Properties to further enhance the accessibility of the
Properties.

12. Plaintiff`s and the Metro Defendants have fully and finally resolved this matter,
and so hereby stipulate to this Judgment of Dismissal in order to fully and finally resolve the
claims raised, or claims that could have been raised, in this litigation.

13. This Order shall be deemed as resolving, once and for all, each and every claim,
matter and issue that Plaintiffs alleged, or Plaintiffs could have alleged (including but not limited
to the FHAA, Americans with Disabilities Act and any similar federal, state or local accessibility

law), in the First Amended Complaint or any other pleading in this action. Accordingly, res

judicata and collateral estoppel shall apply to each and every such claim, matter and issue so that
Plaintiffs, both directly and indirectly, are forever barred from litigating such claims, matters and
issues.

14. Any further legal or administrative action of any kind, except for the enforcement
of this Order, instituted by Plaintiffs and/or any individual or entity arising from, based upon, or
connected with the alleged failure to design and/or construct the Properties in compliance with
the FHAA would be moot.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED by and between Plaintif`f`s
and the Metro Defendants that the above-facts are incorporated into this Order; and that pursuant
to Rule 4l(a) the above-captioned litigation is hereby dismissed with prejudice with the Parties
bearing their own fees and costs. The Parties agree and the Cotn't so Orders that the United
States District Court for the Southem District of Ohio shall retain jurisdiction with respect to any
dispute between the Parties arising from this Order or any agreement between the Parties and the

Parties hereby submit to the jurisdiction of the United States District Court for the Southem

 

District of Ohio.
lt -to ~solt /‘\/\/
DATE EDMU@A. sARGUs, JR.
CHIEF UNITED STATED DISTRICT JUDGE
Dated: December 14, 2018 Respectfully submitted,

/s/Stephen M. Dane

Stephen M. Dane (Ohio Bar No. 0013057)

Reed COlf`aX (admitted pro hac vice)

Laura Gaztambide-Arandes (admitted pro hac vice)
Alexa T. Milton (admitted pro hac vice)

5

Relman, Dane & Colfax, PLLC
1225 19th Street, N.W., Suite 600
Washington, D.C. 20036

(202) 728-1888

(202) 728-0848 (f`acsimile)
sdane@relmanlaw.com
rcolfax@relmanlaw.com
larandes@relmanlaw.com
amilton@relmanlaw.com

Attorneysjf)r Plaintij.`s

fs/Matthew S. Zeiger

Matthew Zeiger (Ohio Bar No. 00751 17)
Zachary Sugarman (Ohio Bar No. 0089175)
ZEIGER, TIGGES & LIT'ILE LLP

3500 Huntington Center

41 S. High Street

Columbus, OH 43215

Telephone: (614) 365-9900

Facsimile: (614) 365-7900
zeigerm@litohio.com
sugarman@litohio.com

Counselfbr the Melro De]%ndants

